Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 04/03/2022. Claims 1-4, 6-11, 13-17, 19-20 have been amended. Claims 5, 12, 18 have been canceled. Claims 1-4, 6-11, 13-17, 19-20 are presented for examination.
Claim Objections
Claims 9-13 are objected to because of the following informalities:  
In claims 9-12, line 1, “non-transitory computer readable medium of claim 15” should be – non-transitory computer readable medium of claim 8 --.
In claims 13, line 1, “non-transitory computer readable medium of claim 19” should be – non-transitory computer readable medium of claim 12 --.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claim(s) 1-4, 6-11, 13-17, 19-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/436,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roennow et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Roennow") in view of Brunner (U.S. Patent App. Pub. No. US 2019/0156938 A1), TUMMA (U.S. Patent App. Pub. No. US 2017/0169186 A1, hereinafter referred to as "Tumma"), and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627A1, hereinafter referred to as "Giordano").
Regarding (currently amended) claim 1, Roennow teaches a method, comprising: 
receiving, by a pharmacy node in a blockchain network (Roennow: ¶ 0026, i.e., “another user device, that may connect at least with the patient dispenser device 10 and may also be a blockchain node”), a request from a patient node for a refill of a prescription (Roennow: ¶ 0049, i.e., “a patient request for medicines”; ¶ 0063, i.e., “operate the device via the UI, for example to initiate medicine supply related actions”), the request containing a secret key of a patient associated with the patent node (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0049, i.e., “patient signature received with or in a patient request for medicines”; ¶ 0064, i.e., “The device 500 may comprise or be arranged to accept…cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); 
extracting, by the pharmacy node, the secret key from the request to verify an identify of the patient (Roennow: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0064, i.e., “cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); 
decrypting, by the pharmacy node, a prescription data of the patient retrieved from a ledger of the blockchain network using the secret key (Roennow: ¶ 0040; ¶ 0042, i.e., “decrypt the data item by a secret key provided to the dispenser device by the user”; ¶ 0073-0074); and 
generating, by the pharmacy node, an authorization to refill the prescription (Roennow: ¶ 0073, i.e., “The blockchain prescription transaction may comprise at least one smart contract defining access rights comprising…refill medicines”)… 
committing, by the pharmacy node, a transaction associated with the…refill transaction to the ledger based on the authorization (Roennow: ¶ 0031, i.e., “Blockchain state information stored in or as a blockchain ledger may store all transactions and history for the patient or only the prescription carried out in the blockchain-based system. Nodes may validate and commit transactions in order to reach consensus”).
Yet, Roennow does not explicitly teach, but Brunner teaches, in the same field of endeavor, 
generating, by the pharmacy node, an authorization to refill the prescription (Brunner: ¶ 0038, i.e., “when a prescription is issued by a physician, the physician must provide the following information:”; ¶ 0041, i.e., “Number of refills”; ¶ 0050, i.e., “an Approve function moves the status of the prescription to the status Approved if:”; ¶ 0055, i.e., “an approved pharmacy that is allowed to accept prescriptions for the particular patient”), where the generating an authorization further comprises: 
identifying, by the pharmacy node, a location of origin of the patient from the prescription data (Brunner: ¶ 0038, i.e., “when a prescription is issued by a physician, the physician must provide the following information:”; ¶ 0041, i.e., “Patient home address”; ¶ 0060, i.e., “the pharmacy that owns the address in the prescription may transmit an accept message, at 208, to accept an Approved prescription”), 
identifying, by the pharmacy node, rules for refilling the prescription that are associated with a jurisdiction of origin of the patient based on a smart contract (Brunner: ¶ 0027, i.e., “Prescriptions are issued using a smart contract function…a prescription can only be accepted once and can only be accepted if the prescription is approved”; ¶ 0029, i.e., “Prescriptions can only be issued by authorized physicians and accepted by authorized pharmacies…call an Approve function in the smart contract to make a prescription valid and available for acceptance by a pharmacy…only the address corresponding to this pharmacy will be able to view and accept, or decline, the transaction”), 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying, by the pharmacy node, a location of origin of the patient from the prescription data, identifying, by the pharmacy node, rules for refilling the prescription that are associated with a jurisdiction of origin of the patient based on a smart contract, as taught by Brunner, within the system of Roennow, with the motivation to “address the problems of prescription security and fidelity” (Brunner: ¶ 0017).
Yet, Roennow and Brunner do not explicitly teach, but Tumma teaches, in the same field of endeavor, 
identifying, by the pharmacy node, that the request for the refill originates in a current jurisdiction that is different than the jurisdiction of origin (Tumma: ¶ 0034, i.e., “alerts to remind for shifting physician or pharmacy while travelling…alerts to inform pharmaceutical service providers that patient has shifted pharmaceutical service providers while travelling”; ¶ 0035-0036) and that is subject to different rules for refilling the prescription (Tumma: ¶ 0042, i.e., “statutory information databases available to the patients in different locations…travelling habits of patient leading to dependence on statutory information databases based on providing location based statutory requirements”; ¶ 0047), 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying, by the pharmacy node, that the request for the refill originates in a current jurisdiction that is different than the jurisdiction of origin and that is subject to different rules for refilling the prescription, as taught by Tumma, with the system of Roennow and Brunner, with the motivation of “monitoring of medication usage and ensuring compliance of usage” (Tumma: ¶ 0024).
Yet, Roennow, Brunner, and Tumma do not explicitly teach, but Giordano teaches, in the same field of endeavor, 
modifying, by the pharmacy node, the smart contract to implement the rules of the current jurisdiction (Giordano: ¶ 0044, i.e., “Valid transactions generally comply with a set of rules that are evaluated by each of the individual nodes in the network. Examples of transactions that may occur in a distributed medical records management network include…calls to modify a user's smart contract”; ¶ 0053, i.e., “As a result of executing the first and second smart contracts, the states of one or more user accounts, smart contracts, or both may be changed”; ¶ 0081) and 
modifying, by the pharmacy node, the refill based on the modified smart contract (Giordano: ¶ 0081, i.e., “The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled. The smart contract 410 may then automatically notify the patient's smart contract 408 that the prescription 408 has been filled. Once a prescription is filled, the patient's smart contract 408 may block the prescription from being sent to other pharmacies so as to prevent patients from shopping prescriptions to multiple pharmacies to be filled multiple times”); and 
committing, by the pharmacy node, a transaction associated with the modified refill transaction to the ledger based on the authorization (Giordano: ¶ 0039, i.e., “The distributed ledger may store records of transactions that have occurred on the network”; ¶ 0043-0046).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the modifying, by the pharmacy node, the smart contract to implement the rules of the current jurisdiction and modifying, by the pharmacy node, the refill based on the modified smart contract; and committing, by the pharmacy node, a transaction associated with the modified refill transaction to the ledger based on the authorization, as taught by Giordano, with the system of Roennow, Brunner, and Tumma, with the motivation of “provide a seamless mechanism for efficiently and securely distributing records to appropriate user” (Giordano: ¶ 0027).
Regarding (currently amended) claim 2, Roennow, Brunner, Tumma, and Giordano teach the method of claim 1, further comprising: 
identifying that a medication associated with the refill is available over-the-counter (Tumma: ¶ 0026, i.e., “when the patient is travelling and needs very specific non-OTC (over the counter) mediation”); and 
notifying the patient node (Brunner: ¶ 0025, i.e., “Patients communicate with RX Server 100 through patient platform 120… A patient or patient designee can also scan a QR code corresponding to a prescription to verify that the prescription has been filled by a particular pharmacy”).
The obviousness of combining the teachings of Roennow, Brunner, Tumma, and Giordano are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 8, claim 8 recites substantially similar limitations analogous to those already addressed in claim 1, and thus, claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding (currently amended) claim 9, claim 9 recites substantially similar limitations analogous to those already addressed in claim 2, and thus, claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding (currently amended) claim 14, claim 14 recites substantially similar limitations analogous to those already addressed in claim 1, and thus, claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding (currently amended) claim 15, claim 15 recites substantially similar limitations analogous to those already addressed in claim 2, and thus, claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Claim(s) 3, 6-7, 10, 13, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roennow et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Roennow") in view of Brunner (U.S. Patent App. Pub. No. US 2019/0156938 A1), TUMMA (U.S. Patent App. Pub. No. US 2017/0169186 A1, hereinafter referred to as "Tumma"), and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627A1, hereinafter referred to as "Giordano"), as applied to claims 1-2, 8-9, 14-15 above, further in view of Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert").
Regarding (currently amended) claim 3, Roennow, Brunner, Tumma, and Giordano teach the method of claim 1.
Yet, Roennow, Brunner, Tumma, and Giordano do not explicitly teach, but Stockert teaches, in the same field of endeavor, further comprising: 
updating the ledger with a number of remaining refills based on the transaction (Stockert: ¶ 0058, i.e., “The blockchain may thus reflect a transaction that indicates a refill…The smart contract can cause generation of a new block, or a transaction within a proposed block, recording the refill”; ¶ 0079, i.e., “This textual information may specify constraints associated with the prescription, such as…a number of remaining refills…This information may be received from the medical risk authorization system 100, for example as described above. Additionally, the user interface 200 may include information obtained from public databases that can be utilized by the patient to review detailed information associated with each prescription”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the updating the ledger with a number of remaining refills based on the transaction, as taught by Stockert, with the system of Roennow, Brunner, Tumma, and Giordano, with the motivation to “ensure that a totality of a patient's medical information is automatically analyzed prior to a prescription being authorized to a patient” (Stockert: ¶ 0008).
Regarding (currently amended) claim 6, Roennow, Brunner, Tumma, and Giordano teach the method of claim 1.
Yet, Roennow, Brunner, Tumma, and Giordano do not explicitly teach, but Stockert teaches, in the same field of endeavor, further comprising: 
calculating an out of pocket cost for the prescription refill based on insurance data of the patient retrieved from the blockchain ledger (Stockert: ¶ 0080, i.e., “the patient's insurance information may be accessed…present pricing information associated with each pharmaceutical…present information indicating whether the patient's insurance covers each version. Pricing information may further be reflected”).
The obviousness of combining the teachings of Roennow, Brunner, Tumma, Giordano, and Stockert are discussed in the rejection of claim 3, and incorporated herein. 
Regarding (currently amended) claim 7, Roennow, Brunner, Tumma, and Giordano teach the method of claim 1.
Yet, Roennow, Brunner, Tumma, and Giordano do not explicitly teach, but Stockert teaches, in the same field of endeavor, further comprising: 
identifying that a generic substitute exists for the refill (Stockert: ¶ 0080, i.e., “present both branded and generic versions of each drug”).
The obviousness of combining the teachings of Roennow, Brunner, Tumma, Giordano, and Stockert are discussed in the rejection of claim 3, and incorporated herein. 
Regarding (currently amended) claim 10, claim 10 recites substantially similar limitations analogous to those already addressed in claim 3, and thus, claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding (currently amended) claim 13, claim 13 recites substantially similar limitations analogous to those already addressed in claim 6, and thus, claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding (currently amended) claim 16, claim 16 recites substantially similar limitations analogous to those already addressed in claim 3, and thus, claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding (currently amended) claim 19, claim 19 recites substantially similar limitations analogous to those already addressed in claim 6, and thus, claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding (currently amended) claim 20, claim 20 recites substantially similar limitations analogous to those already addressed in claim 7, and thus, claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Claim(s) 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roennow et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Roennow") in view of Brunner (U.S. Patent App. Pub. No. US 2019/0156938 A1), TUMMA (U.S. Patent App. Pub. No. US 2017/0169186 A1, hereinafter referred to as "Tumma"), and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627A1, hereinafter referred to as "Giordano"), as applied to claims 1-2, 8-9, 14-15 above, further in view of Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert").
Regarding (currently amended) claim 4, Roennow, Brunner, Tumma, and Giordano teach the method of claim 1.
Yet, Roennow, Brunner, Tumma, and Giordano do not explicitly teach, but Sekura teaches, in the same field of endeavor, further comprising: 
identifying that the patient will be on a trip having a certain duration based on information stored in the ledger (Sekura: ¶ 0145, i.e., “a specified period between two dates…when a vacation or trip is planned”); and 
calculating a quantity of medication to be dispensed based on the certain duration (Sekura: ¶ 0145, i.e., “calculates the amount of medication (in dosage) needed over a specified period between two dates”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying that the patient will be on a trip having a certain duration based on information stored in the ledger; and calculating a quantity of medication to be dispensed based on the certain duration, as taught by Sekura, with the system of Roennow, Brunner, Tumma, and Giordano, with the motivation to “provide a low cost, easy to use prescription compliance device that has the flexibility of operating in accordance with various different medication-taking intervals” (Sekura: ¶ 0006).
Regarding (currently amended) claim 11, claim 11 recites substantially similar limitations analogous to those already addressed in claim 4, and thus, claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Regarding (currently amended) claim 17, claim 17 recites substantially similar limitations analogous to those already addressed in claim 4, and thus, claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Response to Arguments
Applicant's arguments filed 04/03/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/03/2022.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“blockchain is "significantly more" than the mere computerization of "abstract ideas"…blockchain technology is far removed from taking already existing human activities and merely digitizing them via software to run on a generic computer…Blockchain technology is anything but routine and conventional. As with the self-referential logical tables in Enfish, blockchain permits users to construct and launch decentralized data structures and conduct transactions in new and different ways. The present invention provides an improvement to traditional computer-based pharmacy systems by integrating the enhanced security and capabilities of blockchain to provide enhanced security and convenience in filing a drug prescription while travelling abroad.”
Regarding the 112(b) rejections, the amendments overcome the rejections.
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., " generating, by the pharmacy node, an authorization to refill the prescription, where the generating an authorization further comprises: identifying, by the pharmacy node, a location of origin of the patient from the prescription data, identifying, by the pharmacy node, rules for refilling the prescription that are associated with a jurisdiction of origin of the patient based on a smart contract, identifying, by the pharmacy node, that the request for the refill originates in a current jurisdiction that is different than the jurisdiction of origin and that is subject to different rules for refilling the prescription, modifying, by the pharmacy node, the smart contract to implement the rules of the current jurisdiction and modifying, by the pharmacy node, the refill based on the modified smart contract").
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the 101 rejections,
“blockchain is "significantly more" than the mere computerization of "abstract ideas"…blockchain technology is far removed from taking already existing human activities and merely digitizing them via software to run on a generic computer…Blockchain technology is anything but routine and conventional. As with the self-referential logical tables in Enfish, blockchain permits users to construct and launch decentralized data structures and conduct transactions in new and different ways. The present invention provides an improvement to traditional computer-based pharmacy systems by integrating the enhanced security and capabilities of blockchain to provide enhanced security and convenience in filing a drug prescription while travelling abroad”:
It is respectfully submitted that Examiner withdraws the 101 rejections of claims 1-4, 6-11, 13-17, 19-20, because the recitation of blockchain and ledgers removes it from being an abstract idea.
In response to Applicant’s argument that (b) regarding the 112(b) rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112(b) rejections in Office Action dated 01/28/2022.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations (i.e., " generating, by the pharmacy node, an authorization to refill the prescription, where the generating an authorization further comprises: identifying, by the pharmacy node, a location of origin of the patient from the prescription data, identifying, by the pharmacy node, rules for refilling the prescription that are associated with a jurisdiction of origin of the patient based on a smart contract, identifying, by the pharmacy node, that the request for the refill originates in a current jurisdiction that is different than the jurisdiction of origin and that is subject to different rules for refilling the prescription, modifying, by the pharmacy node, the smart contract to implement the rules of the current jurisdiction and modifying, by the pharmacy node, the refill based on the modified smart contract"):
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626